Yesawich Jr., J.
(dissenting). We respectfully dissent. The emergency doctrine is only applicable when a party is confronted by a sudden, unforeseeable occurrence not of his or her own making (see, Martin v Alabama 84 Truck Rental, 47 NY2d 721, 722; Kinsfather v Grueneberg, 47 AD2d 789, 790); the mere fact that an emergency situation subsequently develops does not insulate that party from liability for prior tortious conduct — such as traveling at an excessive rate of speed or maintaining an unsafe following distance — which contributed to bringing about the emergency, and thus indirectly *889caused the accident (see, Ferrer v Harris, 55 NY2d 285, 293, amended 56 NY2d 737).
Here, plaintiffs proffered admissible evidence from which it can reasonably be inferred that defendant Errol K. Miller, who was driving a 14,000-pound tractor, was following the vehicle operated by Thomas Mollicone at an unsafe distance prior to the accident. Miller himself testified that he was trailing the Mollicone vehicle by only two to three car lengths, which he approximated to be 40 feet, when he observed that vehicle’s brake lights. He told the investigating State Trooper that even after decelerating and locking the tractor’s brakes, that his speed at impact might have approached 40 miles per hour. And, plaintiffs’ accident reconstruction expert opined— based on the distance that the Miller vehicle pushed the Mollicone vehicle — that the tractor’s speed could have been as high as 53 miles per hour; the posted speed in the area was only 45 miles per hour. If the foregoing are found to be the circumstances that indeed prevailed, it would not be wholly irrational for a jury to find that a reasonably prudent driver would have maintained a greater distance between the vehicles, and that Miller’s proximity to the Mollicone vehicle was a contributing factor in the creation of the emergency situation and the resulting collision. With more time to react, Miller might have been able to bring his trailer-less tractor to a full stop before colliding with the Mollicone vehicle, or to see that the Mollicone vehicle was heading for the northbound lane, and to avoid, rather than proceed into, that lane. In our view, defendants’ motion should have been denied for it cannot be said, as a matter of law, that Miller’s conduct was not a proximate cause of the accident. We would therefore reverse Supreme Court’s order.
Cardona, P. J., concurs. Ordered that the order is affirmed, with one bill of costs.